Citation Nr: 0812311	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of surgical removal of ganglion cyst, 
right fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 1989 
and from March 2004 to June 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of surgical removal of ganglion 
cyst, right fourth toe, is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

In December 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an initial compensable evaluation for 
bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2005, the veteran filed a claim for service 
connection for bilateral hearing loss.  By a rating decision 
dated in October 2006, the issue of service connection for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned.  The veteran perfected an appeal to 
this issue in March 2007.  In a transcript of a December 2007 
hearing before the Board, the veteran reported that he wished 
to withdraw the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the veteran while on the record at a hearing.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to an 
initial compensable evaluation for bilateral hearing loss.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to an initial compensable evaluation for 
bilateral hearing loss.  As such, the Board finds that the 
veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss, and it is 
dismissed.




ORDER

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is dismissed.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist the veteran upon the filing 
of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
notify includes informing the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, notice that the veteran must send in all evidence 
in his possession pertaining to his claim, and notice of what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The duty to notify also 
includes informing the veteran of the type of evidence 
necessary to establish a disability rating or effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  This 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In this case, the veteran last underwent a comprehensive VA 
examination of his right foot in August 2006.  The transcript 
of the December 2007 hearing before the Board shows that the 
veteran reported that his right foot disorder had increased 
in severity since that time.  This is substantiated by VA 
outpatient medical reports dated in October 2006, November 
2006, and January 2007.  These reports show that the veteran 
experienced increased pain and possible nerve entrapment, 
conditions which were not shown in the August 2006 VA general 
medical examination.  The Board therefore concludes that an 
additional VA examination is needed to provide a current 
picture of the service-connected right foot disorder at issue 
on appeal.  38 C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be given proper notice 
under the VCAA to include the evidence 
necessary to substantiate the claim for 
entitlement to an initial evaluation in 
excess of 10 percent for residuals of 
surgical removal of ganglion cyst, 
right fourth toe, to include all 
potentially applicable diagnostic 
codes; evidence showing the effects of 
worsening or increase in severity upon 
his employment and daily life; the 
evidence that VA will seek to provide 
and that the claimant is expected to 
provide; and request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  Vazquez-
Flores v. Peake, 22 Vet. App. (2008).  

2.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected right foot 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail, to include any 
neurologic, musculoskeletal, and scar 
manifestations.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of all the residuals of 
the surgical removal of a ganglion cyst 
from the right fourth toe.  In regard 
to the veteran's surgical scars, the 
examiner must specifically note whether 
the scars are superficial, unstable, 
poorly nourished, with repeated 
ulceration or painful on objective 
demonstration.  The examiner must also 
specifically note whether the scars are 
deep or causes limitation of function, 
such as limitation of motion, of any 
body part.  The size (width and length) 
of the scars must be reported.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings for 
any neurological and/or orthopedic 
manifestations found to exist are 
warranted.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


